ORDER

. PER CURIAM
Devon Hassan Nabors pled guilty to first-degree robbery and armed criminal action arising out of an incident in which Nabors forcibly stole a wallet and cell phone from a .victim while displaying and threatening the use of a deadly weapon outside of a movie theatre in St. Louis County. Nabors filed a Rule 24.035 motion for post-conviction relief.alleging that his trial counsel was ineffective for advising him that if'he pled guilty, he would be placed on probation, and for failing to advocate for a more favorable sentencing disposition by-introducing additional evidence regarding Nabors’ character. Because we do not find the motion court’s findings and conclusions to be clearly erroneous, we affirm.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the *499reasons for this order pursuant to Rule 84.16(b).